Sweeney, J.,
dissenting. The majority is correct in essentially reiterating the standard that “* * * [i]nvoluntary manslaughter is always and necessarily a lesser included offense of murder because murder cannot ever be committed without also committing or attempting to commit a felony or a misdemeanor.” State v. Kidder (1987), 32 Ohio St. 3d 279, 282, 513 N.E. 2d 311, 315. Nevertheless, the majority in Part I of its opinion usurps the function of the trier of fact by holding defendant’s version of the killing (one that clearly compels an involuntary manslaughter instruction) to be unreasonable as a matter of law. With all due respect to the members of the majority, it is not and should never be the function of this court to weigh the credibility of a defendant’s story or alibi in this context. However, the majority’s finding that defendant’s story of the events leading up to the killing was unreasonable places this court in the position of a trier of fact.
While I personally may have serious reservations or doubts concerning the defendant’s version of the circumstances surrounding the shooting, it is not my province or this court’s province to cure the failure of the trial court to give a lesser included offense instruction by holding, sua sponte, that the defendant’s version was unreasonable. As this court noted in State v. Wilkins (1980), 64 Ohio St. 2d 382, 388, 18 O.O. 3d 528, 532, 415 N.E. 2d 303, 308:
“The persuasiveness of the evidence regarding the lesser included offense is irrelevant. If under any reasonable view of the evidence it is possible for the trier of fact to find the defendant not guilty of the greater offense and guilty of the lesser offense, the instruction on the lesser included offense must be given. The evidence must be considered in the light most favorable to defendant.”
As the court of appeals below stated:
“From the evidence put forth at trial, particularly Thomas’ admission to his in-laws, the jury, if permitted, could have found that Thomas had not purposely caused the victim’s death, but did cause his death as a proximate result of' committing a crime. This would be involuntary manslaughter, not aggravated murder or murder.”
Based on the foregoing, I would affirm the well-reasoned judgment of the court of appeals below.
Wright, J., concurring in part and dissenting in part. I concur in the syllabus law announced by the majority, but like Justice Sweeney I believe it is not for this court to substitute its judgment for that of the trier of fact. Defendant’s version of the crime is improbable, but I must agree with the court of appeals that Thomas has the constitutional right to submit the issue of his credibility coupled with his version of the offense to a jury of his peers. Thus, I must respectfully dissent from the result in this case.
Sweeney, J., concurs in the foregoing opinion.